t c memo united_states tax_court randal w howard petitioner v commissioner of internal revenue respondent docket no 8719-03l filed date p filed a petition for judicial review pursuant to sec_6330 i r c in response to a determination by r that levy action was appropriate held because p has advanced groundless complaints in dispute of the notice_of_intent_to_levy r’s determination to proceed with collection action is sustained held further because the underlying tax_liability is not at issue and r has shown good cause suspension on levy action is lifted pursuant to sec_6330 i r c held further a penalty under sec_6673 i r c is due from p and is awarded to the united_states in the amount of dollar_figure randal w howard pro_se cameron m mckesson and robin m ferguson for respondent memorandum opinion wherry judge petitioner invoked the court's jurisdiction under sec_6330 in response to a notice_of_determination concerning collection action s under sec_6320 and or regarding his unpaid federal income taxes for and to respondent's office of appeals appeals_office had determined that it was appropriate to collect petitioner's unpaid taxes pursuant to a proposed levy after the case was docketed respondent on date filed a motion for summary_judgment and petitioner filed a declaration in opposition to respondent's motion on date the court held a hearing on the motion for summary_judgment on date and took the matter under advisement thereafter on date respondent filed a motion to permit levy pursuant to sec_6330 summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials unless otherwise indicated section references are to the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 based upon our review of the record we conclude that there is no genuine issue as to any material fact and that respondent is entitled to judgment as a matter of law as discussed in greater detail below we shall grant respondent's motion for summary_judgment enter a decision sustaining the notice_of_determination upon which this case is based and impose a penalty on petitioner pursuant to sec_6673 in addition respondent has shown good cause for lifting the suspension of the proposed levy and we shall grant respondent's motion to permit levy background2 petitioner has filed several petitions for redetermination with the court in a long-running protest against the federal_income_tax taxable years and on date the court dismissed petitioner's case at docket no for lack of prosecution and entered a decision sustaining deficiencies and additions to tax including additions to tax under sec_6651 for failure_to_file a tax_return that respondent determined against petitioner for the taxable years and taxable years and on date the court entered a decision at docket no sustaining deficiencies and additions to tax that respondent determined against petitioner for the taxable years and the court concluded that petitioner had raised nothing but classic protester arguments howard v commissioner tcmemo_1998_57 the record reflects and or the parties do not dispute the following background facts with respect to the taxable years and a case filed by petitioner with this court and assigned docket no was dismissed because it was not timely filed howard v commissioner tcmemo_1998_300 taxable years and on date the court entered a decision at docket no sustaining deficiencies and additions to tax including additions to tax under sec_6651 for failure_to_file a tax_return that respondent determined against petitioner for the taxable years and the court's decision included an increased deficiency for the court also imposed a penalty upon petitioner pursuant to sec_6673 after concluding that petitioner knowingly and repeatedly advocated frivolous and groundless positions howard v commissioner tcmemo_2000_222 taxable_year on date the court entered a decision at docket no sustaining the deficiency and additions to tax that respondent determined against petitioner for the taxable_year citing the court's two earlier memorandum opinions referred to above and characterizing petitioner’s arguments as frivolous and wholly without merit the court imposed a penalty in howard v commissioner tcmemo_2000_222 we held that a tax_return that petitioner had submitted to respondent for was invalid because it was not properly executed although respondent conceded that he improperly entered an assessment of dollar_figure against petitioner based upon such return respondent proved at trial that petitioner was liable for a total deficiency of dollar_figure including the dollar_figure amount and a total sec_6651 addition_to_tax of dollar_figure upon petitioner pursuant to sec_6673 howard v commissioner tcmemo_2002_85 petitioner did not file an appeal in respect of any of the court's decisions cited above each of those decisions is now final sec_7481 petitioner's bankruptcy proceedings on date petitioner filed a bankruptcy petition under chapter of the bankruptcy code with the u s bankruptcy court for the district of arizona on date the bankruptcy court issued an order dismissing petitioner's case this order was affirmed on appeal to the u s district_court for the district of arizona on date on date petitioner filed a bankruptcy petition under chapter of the bankruptcy code with the u s bankruptcy court for the district of arizona on date the bankruptcy court entered an order of discharge in petitioner's case on date petitioner filed a bankruptcy petition under chapter of the bankruptcy code with the u s bankruptcy court for the district of arizona on date the bankruptcy court entered an order granting the commissioner's motion for relief from the automatic_stay see u s c sec_362 regarding petitioner's tax_liabilities for and on date the bankruptcy court dismissed petitioner's case assessments collection actions for and to on date respondent entered assessments against petitioner for the income_tax and additions to tax for the taxable_year as set forth in the court's decision at docket no as well as statutory interest on date and date respondent issued to petitioner notices of balance due for the year petitioner failed to remit to respondent the amount due on date respondent entered assessments against petitioner for the income taxes and additions to tax for the years and as set forth in the court's decision at docket no as well as statutory interest on date respondent issued to petitioner notices of balance due for the years and petitioner failed to remit to respondent the amounts due on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing requesting that petitioner pay his outstanding income taxes for the years and to on date the record reflects that respondent subsequently abated all of the originally assessed additions to tax for the record also shows that in respondent collected a small portion of the amount due from petitioner for by levy petitioner submitted to respondent a form request for collection_due_process_hearing challenging the validity of the assessments for the years in issue with regard to the taxable_year petitioner asserted that his liability for that year was either paid in full or discharged in bankruptcy on date petitioner appeared at respondent's appeals_office for an administrative hearing under sec_6330 the administrative hearing was aborted when petitioner was informed that he would not be permitted to make an audio recording of the hearing on date the appeals_office issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or which stated that the appeals_office determined that the proposed levy action was appropriate the notice_of_determination stated that the appeals_office rejected petitioner's claim that his tax_liability for was discharged in bankruptcy on the ground that such taxes were not subject_to discharge because petitioner failed to file a valid tax_return for the notice_of_determination further stated that petitioner was provided with transcripts of account for the years and to that petitioner's remaining arguments were frivolous and that petitioner was not eligible to offer an alternative collection method because he was not current in filing his tax returns for later years petitioner filed with the court on date a timely petition for lien and levy action in the petition petitioner alleged that the notice_of_determination should be overturned on the grounds that the appeals_office failed to verify that all applicable laws and administrative procedures were satisfied and petitioner's tax_liabilities for the years in issue were discharged in bankruptcy after filing an answer to the petition respondent filed a motion for summary_judgment respondent asserted that the appeals_office properly verified that all applicable laws and administrative procedures were met with regard to the assessments and proposed collection actions in dispute in support of this assertion respondent attached to his motion forms certificate of assessments payments and other specified matters for the taxable years and to respondent also asserted that petitioner's tax_liabilities were not discharged by the bankruptcy court this case was called for hearing at the court’s date trial session in phoenix arizona at the start of the hearing petitioner filed a declaration in opposition to respondent's motion which stated in pertinent part that petitioner was not permitted to make an audio recording of his at the time the petition was filed petitioner resided in tucson arizona administrative hearing the recording issue in response to petitioner's declaration counsel for respondent asserted that petitioner failed to inform the appeals_office in advance of the administrative hearing that he intended to make an audio recording7 and that petitioner failed to raise the recording issue in his petition petitioner countered that the court's holding in 121_tc_8 controls with regard to the recording issue and the matter should be remanded to the appeals_office for further proceedings petitioner also asserted that the court should reject respondent's argument that petitioner's tax_liabilities were not discharged by the bankruptcy court on the ground that respondent failed to prove that petitioner did not file tax returns for the years in issue at the close of the hearing the court took the motion under advisement and indicated to the parties that if the motion for summary_judgment were not granted the case would be rescheduled for a later trial following the hearing on date respondent filed with the court a motion to permit levy pursuant to sec_6330 see sec_7521 which provides that an officer_or_employee of the internal_revenue_service shall upon advance request of such taxpayer allow the taxpayer to make an audio recording of an in-person interview at the taxpayer’s own expense and with the taxpayer’s own equipment discussion i collection actions a lien and levy sec_6320 pertaining to federal tax_liens and pertaining to levies establish procedures for administrative and judicial review of certain collection actions as an initial matter the commissioner is required to provide a taxpayer with written notice that a federal_tax_lien has been filed and or that the commissioner intends to levy the commissioner is also required to explain to the taxpayer that such collection actions may be challenged on various grounds at an administrative hearing see 115_tc_35 114_tc_176 sec_6330 imposes on the appeals_office an obligation to obtain verification that the requirements of any applicable law or administrative procedure have been met sec_6330 prescribes the matters that a person may raise at an administrative hearing sec_6330 provides that a person may raise issues such as spousal defenses the appropriateness of the commissioner's intended collection action and possible alternative means of collection see 114_tc_604 goza v commissioner supra in addition sec_6330 establishes the circumstances under which a person may challenge the existence or amount of his or her underlying tax_liability sec_6330 provides issues at hearing -- b underlying liability the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability when the appeals_office issues a notice_of_determination concerning collection action s to a taxpayer following an administrative hearing sec_6330 provides that the taxpayer ha sec_30 days following the issuance of such notice to file a petition for review with the tax_court or if the tax_court does not have jurisdiction over the underlying tax_liability with a federal district_court see 114_tc_492 petitioner received notices of deficiency for the taxable years and to and filed petitions for redetermination with the court challenging those notices it follows that petitioner is barred under sec_6330 from challenging the existence or amount of his underlying tax_liabilities for and to in this proceeding see goza v commissioner supra pincite petitioner's conduct in his earlier deficiency cases at docket nos and coupled with his actions in this proceeding clearly demonstrates that petitioner exploited the collection review procedures primarily for the purpose of delay as discussed below petitioner’s arguments have absolutely no merit petitioner contends that the appeals_office failed to verify that all applicable laws and administrative procedures were met however the forms attached to respondent’s motion for summary_judgment show that respondent properly assessed the tax_liabilities that respondent intends to collect from petitioner and properly notified petitioner of those assessments by way of notices of balance due see eg 953_f2d_531 9th cir numerous cases establish that no particular form of verification of an assessment is required that no particular the court further notes that res_judicata would appear to provide an alternative basis for our holding on this point under the circumstances petitioner has given us no reason to believe that remanding this matter to respondent's appeals_office would be productive or otherwise advance the policies underlying sec_6330 consistent with our reasoning in 121_tc_8 and in kemper v commissioner tcmemo_2003_195 we conclude that a remand is unwarranted document need be provided to a taxpayer at an administrative hearing conducted under sec_6330 and that a form_4340 such as those included in this record and other transcripts of account satisfy the verification requirements of sec_6330 see 118_tc_365 ndollar_figure affd 329_f3d_1224 11th cir 118_tc_162 117_tc_183 petitioner also asserted that his tax_liabilities for and to were discharged by the bankruptcy court the court has jurisdiction in a collection review proceeding to determine whether the unpaid tax_liabilities in dispute were discharged in a bankruptcy proceeding 120_tc_114 the record reflects that on date petitioner voluntarily filed a bankruptcy petition under chapter of the bankruptcy code although the bankruptcy court issued an order of discharge in that case petitioner’s unpaid tax_liabilities for and to were not discharged because petitioner failed to file tax returns for those years see u s c sec a b i 121_tc_111 petitioner's assertion that respondent's motion should be denied on the ground respondent failed to demonstrate that petitioner did not file tax returns for the years in issue is wholly misguided in particular at docket no the court entered a decision sustaining respondent's determination that petitioner was liable for the addition_to_tax under sec_6651 failure_to_file a tax_return for in conjunction with the court’s decision at docket no we observe that petitioner's form_4340 for reflects that the notice_of_deficiency that respondent issued to petitioner for that year was predicated upon respondent’s preparation of a substitute for return we have held that a substitute for return does not constitute a return of the taxpayer for purposes of u s c sec a b see swanson v commissioner supra pincite in addition at docket no the court entered a decision sustaining respondent's determination that petitioner was liable for additions to tax under sec_6651 failure_to_file a tax_return for the taxable years and specifically we held that the tax_return that petitioner submitted to respondent for was invalid and petitioner failed to submit to respondent a tax_return for or howard v commissioner tcmemo_2000_222 our decisions at docket nos and are final and may not be challenged in this proceeding sec_7481 petitioner has not alleged any irregularity in the assessment procedure that would raise a question about the validity of the assessments or the information contained in the forms moreover petitioner has failed to raise a spousal defense make a valid challenge to the appropriateness of respondent's intended collection action or offer alternative means of collection these issues are now deemed conceded rule b the record reflects that the appeals_office properly verified that all applicable laws and administrative procedures governing the assessment and collection of petitioner’s unpaid tax_liabilities were met accordingly we hold that the appeals_office did not abuse its discretion in determining to proceed with collection against petitioner b levy upon appeal we turn now to respondent’s motion to permit levy as recently discussed in burke v commissioner t c __ __ slip op pincite sec_6330 sets forth the general_rule that respondent may not proceed with collection by levy if an administrative hearing is timely requested under sec_6330 and while any appeals from such administrative hearing are pending sec_6330 provides an exception to the suspension of the levy imposed under subsection e if the person’s underlying tax_liability is not at issue in the appeal and the court determines that good cause is shown not to suspend the levy we have already concluded that petitioner is barred under sec_6330 from challenging the existence or amount of his underlying tax_liabilities for and to in this proceeding see goza v commissioner t c pincite in addition respondent has shown good cause why the levy should no longer be suspended in short as was the case in burke v commissioner supra petitioner has used the collection review procedure primarily as a device to needlessly delay collection petitioner is no stranger to the court as outlined above he abused the court’s procedures in the deficiency cases at docket nos and petitioner’s arguments in this case lacked any merit considering all the circumstances we see no justification for further delaying the collection process accordingly we shall grant respondent’s motion to permit levy ii sec_6673 penalty sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceeding is frivolous or groundless we warned taxpayers in 115_tc_576 that abusing the procedural protections afforded by sec_6320 and sec_6330 by pursuing frivolous lien or levy actions for purposes of delaying the tax payment process would result in sanctions under sec_6673 as previously mentioned the court has imposed penalties on petitioner under sec_6673 in the prior deficiency proceedings as discussed above petitioner prosecuted this case primarily to delay collection of his unpaid tax_liabilities petitioner’s arguments were devoid of any merit and caused a needless waste of judicial resources taxpayers who promptly pay their taxes should not have to bear the cost of government and tax collection associated with citizens who are unwilling to obey the law or shoulder their assigned share of the government’s cost this is the third case for this petitioner to result in a sec_6673 penalty the most recent of which at docket no imposed a penalty of dollar_figure it is appropriate that the amount of such penalty increase where petitioner continues to abuse the judicial process accordingly the court concludes a sec_6673 penalty of dollar_figure shall be awarded to the united_states in this case to reflect the foregoing an order and decision will be entered granting respondent's motion to permit levy and motion for summary_judgment and a decision will be entered for respondent which includes the imposition of a penalty under sec_6673
